Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 and 16 are pending in this application.
Claims 11-15 have been withdrawn from consideration be election of species [12/30/2021].

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Species I, drawn to the first embodiment (the first embodiment of invention disclosed in par 0035-0048 (please refer to Applicant’s PG Publication).
II. Species II, drawn to the second embodiment (the second embodiment of invention disclosed in par 0049-0062 (please refer to Applicant’s PG Publication).
III. Species III, drawn to the third embodiment (the third embodiment of invention disclosed in par 0063-0076 (please refer to Applicant’s PG Publication).
IV. Species IV, drawn to the fourth embodiment (the fourth embodiment of invention disclosed in par 0077-0091 (please refer to Applicant’s PG Publication).
V. Species V, drawn to the fifth embodiment (the fifth embodiment of invention disclosed in par 0092-0104 (please refer to Applicant’s PG Publication).
VI. Species VI, drawn to the sixth embodiment (the sixth embodiment of invention disclosed in par 0105-0117 (please refer to Applicant’s PG Publication).


The inventions are independent or distinct, each from the other because: This application contains claims directed to the following patentably distinct species I, II, III, IV, V, VI and VII. The species are independent or distinct because the species recited mutually exclusive characteristics of such species including forwarding information to a new destination after a predetermined condition is satisfied in Species I (Claims 1, 2, 16); additionally executed notifying a predetermined administrator device in Species II (Claims 1, 2, 3, 4, 16); notifying a destination before the edit of the forward information in Species III (Claims 1, 2, 7, 8, 9, 16), transmitting predetermined code information to a predetermined administrator device in Species IV (Claims 1, 2, 3, 4, 5, 6, 16); transmitting predetermined code information to a predetermined administrator device and subsequently forwarding to the set forwarding destination after an edit in Species V (Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 16); transmitting dummy information to the destination before the edit VI (Claims 11, 12, 13); and transmitting dummy information to the destination after the edit in Species VII (Claims 11, 13, 14, 15). In addition, these species are not obvious variants of each other based on the current record.

Applicant's election with traverse of Species V in the reply filed on 12/30/2021 is acknowledged including obvious variants of claims 1-10 and 16.  The traversal is on the ground(s) that species II, III  “could be” viewed as variants of species I; species IV, V “could be” viewed as variants of species I, II, III; species VI, VII “could be” viewed as 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings were received on 9/4/2019 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “forwarding unit”, “reception unit” and “control unit” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Forwarding unit corresponds to facsimile (fax) forwarding unit in which the control unit functions as [PG Publication: Fig 4 (54), par 0024, 0036, 0039-0040]
Reception unit corresponds to user interface (UI) display unit in which the control unit function as [PG Publication: Fig 4 (50), par 0024, 0036-0037]
Control unit includes a CPU, ROM and RAM [PG Publication: Fig 2 (20), par 0024]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the condition” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the condition” corresponds to “predetermined condition” as recited in independent claim 1, line 8. Examiner treats as “the predetermined condition”. Appropriate correction is required.

Claim 4 recites the limitation “the condition” in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the condition” corresponds to “predetermined condition” as recited in independent claim 1, line 8. Examiner treats as “the predetermined condition”. Appropriate correction is required.

Claim 5 recites the limitation “the condition” in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the condition” 
Claim 5 recites the limitation “the code information” in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the code information” corresponds to “predetermined code information” as recited in claim 5, line 3. Examiner treats as “the predetermined code information”. Appropriate correction is required.

Claim 6 recites the limitation “the code information” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the code information” corresponds to “predetermined code information” as recited in claim 5, line 3. Examiner treats as “the predetermined code information”. Appropriate correction is required.

Claim 9 recites the limitation “the condition” in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the condition” corresponds to “predetermined condition” as recited in independent claim 1, line 8. Examiner treats as “the predetermined condition”. Appropriate correction is required.

Claim 10 recites the limitation “the condition” in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the condition” corresponds to “predetermined condition” as recited in independent claim 1, line 8. Examiner treats as “the predetermined condition”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inui (US-2008/0089341) in view of Tajima (US-2018/0013915).
As to Claim 1, Inui teaches ‘An information forwarding device comprising: a reception unit that receives an edit to a destination stored in advance [Fig 7 (S103), par 0052, 0058-0059 – MFP’s forward destination information determining/acquiring unit inquires another forwarding address to the e-mail server]; and a control unit forwarding the e-mail to the forwarding address if the address is registered as a transmission-permitted address (i.e. predetermined condition)]’.
Inui does not disclose expressly ‘a forwarding unit that forwards information stored in a predetermined folder to a preset destination’.  
Tajima teaches ‘a forwarding unit that forwards information stored in a predetermined folder to a preset destination [Figs 3, 6, 7, 8, par 0041, 0044 – forwarding data in confidential box (i.e. predetermined folder) to a preset forwarding destination]’.
Inui and Tajima are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include a confidential box, as taught by Tajima. The motivation for doing so would have been to forwarding data to a preset forwarding destination for paperless fax forwarding. Therefore, it would have been obvious to combine Tajima with Inui to obtain the invention as specified in claim 1.
 
Further, in regards to claim 16, the information forwarding device of claim 1 performs the program stored on the non-transitory computer readable medium of claim 16.

As to Claim 2, Inui teaches ‘wherein in a case in which the predetermined condition is satisfied when a new destination is set as the forwarding destination of the forwarding unit by a predetermined administrator, the control unit executes control to resume the forwarding of information by the forwarding unit treating the new destination as the forwarding destination [Figs 12-14, par 0065-0069 – when it is determined a user has authorization (i.e. predetermined administrator) to set the forwarding destination of the e-mail, transmitting the e-mail to the forwarded address].  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inui (US-2008/0089341) in view of Tajima (US-2018/0013915) and further in view of Matsumoto (US-2011/0176161).
As to Claim 3, Inui in view of Tajima teaches all of the claimed elements/features as recited in independent claim 1. Inui in view of Tajima does not disclose expressly ‘wherein the control unit additionally executes control to notify a predetermined administrator device of the deferred forwarding of the information to the destination after the edit’.
Matsumoto teaches ‘wherein the control unit additionally executes control to notify a predetermined administrator device of the deferred forwarding of the information to the destination after the edit [par 0085, 0093 – if a billing destination has been changed from a default billing destination, notifying the billing server (i.e. predetermined administrator device) of the changed billing destination for validation]’.  
.

 Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Inui (US-2008/0089341) in view of Tajima (US-2018/0013915) and further in view of Goldman et al. (US-5,844,969).
As to Claim 7, Inui in view of Tajima teaches all of the claimed elements/features as recited in independent claim 1. Inui in view of Tajima does not disclose expressly ‘wherein the control unit additionally causes the forwarding unit to forward the information to the destination before the edit’.
Goldman teaches ‘wherein the control unit additionally causes the forwarding unit to forward the information to the destination before the edit [col 3, lines 14-27, col 3, line 38-col 4, line 8 – re-selecting and re-transmitting the received information to the original destination to the new destination, where the original destination has received the information]’. 
Inui in view of Tajima are analogous art with Goldman because they are from the same field of endeavor, namely digital image data communication systems. Before the 

As to Claim 8, Inui teaches ‘wherein the control unit additionally executes control to notify a predetermined administrator of the forwarding of the information to the destination before the edit [par 0053 – MFP notifies e-mail server (i.e. administrator) an inquiry of forward destination addresses associated with an address of interest]’.  

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inui (US-2008/0089341) in view of Tajima (US-2018/0013915), Goldman et al. (US-5,844,969) and further in view of Matsumoto (US-2011/0176161).
As to Claim 10, Inui in view of Tajima and Goldman teaches all of the claimed elements/features as recited in dependent claim 7. Inui in view of Tajima and Goldman does not disclose expressly ‘wherein when controlling the forwarding of the information to the destination before the edit, the control unit transmits predetermined code information to a predetermined administrator device, and in a case in which the predetermined condition is satisfied when the predetermined code information is set, the 
Matsumoto teaches ‘wherein when controlling the forwarding of the information to the destination before the edit, the control unit transmits predetermined code information to a predetermined administrator device, and in a case in which the predetermined condition is satisfied when the predetermined code information is set, the control unit additionally executes control to set the forwarding destination of subsequent forwarding by the forwarding unit to the destination after the edit [par 0085-0086, 0091-0093 – when billing destination has changed from a default billing destination, notifying billing server (i.e. predetermined administrator device) of the change with an ID number (i.e. predetermined code information) of a billing destination being input to determine the validity (i.e. predetermined condition) of the new billing destination to be set for future billing]’.  
Inui in view of Tajima and Goldman are analogous art with Matsumoto because they are from the same field of endeavor, namely digital image data communication systems. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include billing destination switch control processing, as taught by Matsumoto. The motivation for doing so would have been to providing a billing destination to be easily changed in an image forming apparatus that manages destinations. Therefore, it would have been obvious to combine Matsumoto with Inui in view of Tajima and Goldman to obtain the invention as specified in claim 10.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 112 (b) rejection.
Claim 5 ( and claim 6 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 112 (b) rejection.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 112 (b) rejection.
The following is a statement of reasons for the indication of allowable subject matter:  Inui in view of Tajima, Matsumoto and further in view of the prior art searched and/or cited does not teach nor suggest “wherein the control unit additionally executes control to notify a predetermined administrator device of the deferred forwarding of the information to the destination after the edit, and in a case in which the “predetermined” condition is satisfied when a new destination is not set as the forwarding destination of the forwarding unit for a predetermined period starting from the notification of the deferred forwarding, the control unit additionally executes control to register the forwarding destination before the edit as a different destination and resumes forwarding treating the destination before the edit as the forwarding destination” as recited in dependent claim 4; “wherein when deferring the forwarding of the information to the destination after the edit, the control unit executes control to transmit predetermined code information to a predetermined administrator device, and in a case in which the “predetermined” condition is satisfied when the “predetermined” code information is set, the control unit executes control to resume the forwarding of the information by the forwarding unit treating the forwarding destination before the edit as the destination” as recited in dependent claim 5; “wherein the control unit additionally executes control to notify a predetermined administrator of the forwarding to the destination before the edit, and in a case in which the “predetermined” condition is satisfied when a new destination is not set as the forwarding destination of the forwarding unit for a predetermined period starting from the notification of the forwarding to the destination before the edit, the control unit additionally executes control to register the forwarding destination before the edit as a different destination” as recited in dependent claim 9.



Conclusion
The prior art made of record
a. US Publication No.	2008/0089341
b. US Publication No.	2018/0013915
c. US Publication No.	2011/0176161
d. US Patent No.		5,844,969
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
e. KR Publication No.	2007-0008458


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677